     Case 1:20-cv-00267-KD-N Document 17 Filed 10/05/20 Page 1 of 1                  PageID #: 57


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

CLARENCE LUKER,                                      )
    Plaintiff,                                       )
                                                     )
v.                                                   )
                                                     )               CIVIL ACTION: 1:20-00267-KD-N
PORCH CREEK INDIANS,                                 )
    Defendant.                                       )

                                              JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED

and DECREED that this action is DISMISSED without prejudice pursuant to Rule 41(b) of the Federal

Rules of Civil Procedure as no other lesser sanction will suffice.

       DONE and ORDERED this the 5th day of October 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
